        Case 5:20-cv-01055-GTS-ML Document 6 Filed 01/21/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

RAYSHELL S. JOHNSON,

                              Plaintiff,
                                                             5:20-CV-1055
v.                                                           (GTS/ML)

SYRACUSE POLICE DEPARTMENT, and others,
ONONDAGA COUNTY SHERIFF’S DEPARTMENT,
CENTRAL NEW YORK REGIONAL TRANSPORTATION
AUTHORITY,

                        Defendants.
_____________________________________________

APPEARANCES:

RAYSHELL S. JOHNSON
  Plaintiff, Pro Se
605 Carbon Street
Syracuse, New York 13208


GLENN T. SUDDABY, Chief United States District Judge

                                    DECISION and ORDER

       Currently before the Court, in this pro se civil rights action filed by Rayshell S. Johnson

(“Plaintiff”) against the Syracuse Police Department, Onondaga County Sheriff’s Department,

and Central New York Regional Transportation Authority (“Defendants”) alleging claims

pursuant to 42 U.S.C. § 1983 and Title VII, 42 U.S.C. § 2000e-5, is United States Magistrate

Judge Miroslav Lovric’s Report-Recommendation recommending that Plaintiff’s Complaint

(Dkt. No. 1) be dismissed, with leave to replead, for failure to state a claim pursuant to 28 U.S.C.

§ 1915(e)(B). (Dkt. No. 4). Plaintiff has not filed an objection to the Report-Recommendation

and the time in which to do so has expired. Instead, on November 23, 2020, Plaintiff filed a
         Case 5:20-cv-01055-GTS-ML Document 6 Filed 01/21/21 Page 2 of 3




letter indicating she can “provide more proof and video recordings” but offered no further

response to Magistrate Judge Lovric’s findings in his Report-Recommendation. (Dkt. No. 5.)

        After carefully reviewing the relevant papers herein, including Magistrate Judge Lovric’s

thorough Report-Recommendation, the Court can find no clear-error in the Report-

Recommendation.1 Magistrate Judge Lovric employed the proper standards, accurately recited

the facts, and reasonably applied the law to those facts. As a result, the Report-Recommendation

is accepted and adopted in its entirety for the reasons set forth therein, and Plaintiff’s Complaint

(Dkt. No. 1) is dismissed, with leave to amend, for failure to state a claim pursuant to 28 U.S.C.

§1915(e)(B).

        ACCORDINGLY, it is

        ORDERED that Magistrate Judge Lovric’s Report-Recommendation (Dkt. No. 4) is

ACCEPTED and ADOPTED in its entirety; and it is further

        ORDERED that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED with prejudice and

without further Order of the Court for failure to state a claim pursuant to 28 U.S.C. §1915(e)(B),

unless, within THIRTY (30) DAYS of the date of this Decision and Order, Plaintiff files an

Amended Complaint that cures the pleading defects identified in the Report-Recommendation;

and it is further



        1
                 When no objection is made to a report-recommendation, the Court subjects that
report-recommendation to only a clear error review. Fed. R. Civ. P. 72(b), Advisory Committee
Notes: 1983 Addition. When performing such a “clear error” review, “the court need only
satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.” Id.; see also Batista v. Walker, 94-CV-2826, 1995 WL 453299, at *1
(S.D.N.Y. July 31, 1995) (Sotomayor, J.) (“I am permitted to adopt those sections of [a
magistrate judge’s] report to which no specific objection is made, so long as those sections are
not facially erroneous.”) (internal quotation marks omitted).

                                                  2
        Case 5:20-cv-01055-GTS-ML Document 6 Filed 01/21/21 Page 3 of 3




       ORDERED that, should Plaintiff choose to file an Amended Complaint within 30 days

of the date of this Decision and Order, the Amended Complaint must be a complete pleading that

does not incorporate by reference any portion of the original Complaint.

Dated: January 21, 2021
       Syracuse, New York




                                               3
